 SEATTLE-FIRST NATIONAL BANKSeattle-First National Bank and First Bank Inde-pendent Employees' Association.' Case 19-CA-1138530 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 3 March 1980 Administrative Law Judge JayR. Pollack issued the attached decision. The Re-spondent filed exceptions and a supporting brief,and the Charging Party filed cross-exceptions, abrief in support, and an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.On 2 April 19792 employee Lynda Garman in aconversation with her supervisor requested a leaveof absence to begin 13 April, during which she in-tended to serve as secretary-treasurer of FinancialInstitution Employees of America, Local No. 1182,chartered by United Food and Commercial Work-ers International Union, AFL-CIO (Local 1182),then the certified representative of the Respond-ent's employees.3On 4 April Garman's request forsaid leave was denied.The complaint alleges that Garman's request forleave was "pursuant to" the terms of the then re-cently expired 1974-77 collective-bargaining agree-ment between the Respondent and the Union,4andthat the Respondent in denying the request violat-ed Section 8(a)(1) and (5) of the Act.The judge found that the Union "fail[ed] to per-form the conditions precedent to the granting ofthe leave." We agree. He also concluded, however,that said failure to perform could not be deemedWe note our Supplemental Decision and Order in Seattle-First Na-tional Bank, 265 NLRB 426 (1982), vacating our decision at 241 NLRB751 (1979), amending the Union's certification. We have amended thecaption to reflect the name of the Union in accordance with that Supple-mental Decision and Order.2 All dates hereafter are 1979 unless designated otherwise.3 See fn. I., supra.4 Art. IV, sec. B, of the 1974-1977 agreement provided in pertinentpart: "The [Union] shall submit in writing to the Bank the names of itsrepresentatives and such changes of representatives as may occur....The Bank shall only recognize such representatives when notified in ad-vance by the Association."Sec. C of that article provided: "Upon written request of the Associa-tion, leaves of absence will be granted to two Association representativesto devote full time to Association affairs. Such leaves of absence shall befor the term of office involved. Similar leaves of absence may be grantedat the Bank's discretion upon written request of the Association for otherAssociation members"material, and that the evidence "strongly suggests"that a proper written request would also have beenrejected, apparently premised on the Respondent'shaving indicated an intent to test the Board's thenoutstanding Orders in the U.S. court of appeals.Applying, inter alia, a principle of "excuse by repu-diation," he concluded that the Respondent violat-ed Section 8(a)(5) and (1) in not granting Garmanthe leave she requested. We disagree, and find thejudge's speculation unwarranted in light of therecord. As set forth below we conclude that, irre-spective of the status of the then outstanding BoardOrders, and assuming arguendo the Respondent'sbargaining obligation, as well as the surviving ap-plicability of the expired 1974-1977 bargainingagreement clauses, no violation has been shown inthis proceeding.We note initially that the Respondent's answer tothe complaint clearly asserted the wording of the1974-1977 collective-bargaining agreement as a de-fense. While conceding its contest of the Board'sdecisions, the Respondent contended that, even ifthose decisions were sustained by the court of ap-peals, they had no application to the complaint inthe instant proceeding. At the hearing, counsel forthe Respondent reiterated that the Respondent wasnot questioning the affiliation issue in this proceed-ing.As noted above, it is clear that there was a fail-ure to fulfill the conditions precedent for a leaveeven under the expired agreement. Thus, the Uniondid not submit Garman's name in writing as one ofits representatives, there was no timely5written re-quest by the Association for Garman's leave of ab-sence, and Garman's oral request for leave did notcoincide with her term of office.6Both Garmanand Association President Ard were presumablyaware of the contract provisions, inasmuch as bothhad signed the 1974-1977 agreement as representa-tives of the Association.It is also clear that compliance with those provi-sions had been the parties' accepted practice. Thus,the record indicates that all requests for suchleaves of absence during the preceding 5 years hadbeen made in writing in accord with the above-noted provisions, with the possible exception ofone request for a temporary leave for employeeKeene in 1975, as to which there is a conflict in therecord. In any event, the subsequent request forI The judge rejected the Respondent's position that a subsequent writ-ten request in November 1979 was untimely. We disagree. The letterfrom Union President Ard was dated Friday, 16 November 1979-3 daysbefore the scheduled hearing of 19 November. Additionally, that requestpostdated Garman's quitting her employment by some 7 months.a The judge implicitly recognized this inconsistency since he orderedGarman placed on a leave of absence retroactive only to I May 1979rather than 13 April, the day Garman quit.270 NLRB No. 72389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDleave for Keene to serve a full term of office wasmade in writing by Association President Ard.Contrary to the judge's conclusion that the Re-spondent would not have acceded to a proper writ-ten request in connection with a leave for Garmanbecause it had repudiated the 1974-1977 agreement,we note the record shows that the Respondentcontinued to honor Ard's leave of absence statusmade per written request beyond the time whenGarman's oral demand was denied.7Indeed, thequestion of whether the Respondent would haveacceded to a request meeting the conditions prece-dent was in our view forestalled by Garman herselfwhen she quit her employment 13 April, before shewould have been entitled to a leave in any eventand in fact even prior to her election to office."For the reasons set forth above, we conclude,contrary to the judge, that the Respondent did notviolate the Act in denying Garman's oral demandfor a leave of absence beginning 13 April 1979.9Accordingly, we shall dismiss the complaint in itsentirety.ORDERThe complaint is dismissed.MEMBER ZIMMERMAN, concurring.The complaint alleges that the Respondent vio-lated Section 8(a)(5) and (1) when on 4 April 1979it denied employee Lynda Garman's request for aleave of absence to serve as secretary-treasurer ofFinancial Institution Employees of America, LocalNo. 1182, chartered by United Food and Commer-cial Workers International Union, AFL-CIO. Gar-man's request was made pursuant to the terms ofthe 1974-1977 collective-bargaining agreement,which in essence provided for leaves of absence onwritten request of the Union for at least two of itsrepresentatives, who were employees of the Re-spondent, to devote full time to union affairs. Thecomplaint allegations were premised on the as-sumption that, on 1 November 1977, the Respond-ent had unlawfully implemented changes to thatagreement, including a revised leave policy which' Ard's written request was for leaves of absence for both Keene andherself. The record does not show any notification to the Respondent ofcancellation of the second leave of absence. Thus, Garman's requestcould be construed as a third leave of absence, which the Bank, underart. IV.C, could have granted or not granted at its discretion had therebeen a written request.a We do not agree with the judge's statement that Garman's departurewas induced by the Respondent. To do so would also require us to con-clude in essence that, having failed to comply with any of the contractprovisions, Garman was entitled to quit and thereby obtain entitlement tomore than she would if the appropriate conditions had been performed.This we are unwilling to do.9 Additionally, subsequent to the issuance of the judge's decisionherein, the Board has reversed its earlier decisions involving this Em-ployer cited by the judge. See Seattle-First National Bank, 267 NLRB 897(1983) and 265 NLRB 426 (1982).did not provide for leaves of absence for employ-ees to conduct union affairs. The Board found thechanges to be unlawful in Seattle-First NationalBank, 241 NLRB 753 (1979). However, on remandfrom the Ninth Circuit,' the Board reconsideredthat decision and concluded that the Respondenthad lawfully implemented the November 1977changes after reaching an impasse in bargainingwith the Union.2Consequently, since the changeswere lawful, there is no basis for finding a violationin the denial of a leave of absence for Garmanunless the Respondent failed to adhere to the re-vised leave policy established by those changes.As found by the judge, the revised leave policyonly provides for leaves of absence for medical,maternity, military service, educational, election topublic office, or personal reasons. Personal leave isexplained as follows:Eligible staff members' requests for leave ofabsence for "personal" reasons will be consid-ered on an individual basis and at the Bank'sdiscretion.There is no contention that the Respondent'saction in denying Garman's request for leave vio-lated this revised policy.Accordingly, I concur in my colleagues' deter-mination that the complaint be dismissed.638 F.2d 1221 (1981).2 267 NLRB 897 (1983).DECISIONSTATEMENT OF THE CASEJAY R. POLLACK, Administrative Law Judge. Thismatter was tried before me in Seattle, Washington, onDecember 13, 1979. The charge was filed by FinancialInstitution Employees of America, Local No. 1182, char-tered by United Food and Commercial Workers Interna-tional Union, AFL-CIO, the Union, on May 8, 1979.The complaint, which was issued on August 8, 1979, al-leges that Seattle-First National Bank, Respondent or theBank, has violated Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended, 29 U.S.C. § 151, etseq., the Act.The complaint alleges that Respondent violated Sec-tion 8(a)(5) and (1) by refusing to grant employee LyndaGarman a leave of absence to serve as a full-time unionofficial. Respondent admits refusing to grant the leave ofabsence to Garman but denies that it committed anyunfair labor practices.The parties were permitted during the hearing to in-troduce relevant evidence, examine and cross-examinewitnesses, and argue orally. Posttrial briefs were filed forthe General Counsel, for the Union, and for Respondent.390 SEATTLE-FIRST NATIONAL BANKOn the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACTI. JURISDICTIONRespondent is a national banking association headquar-tered in Seattle and engaged in commercial banking atnumerous locations within the State of Washington.During the past 12 months, a representative period, Re-spondent has provided services in excess of $50,000 di-rectly to customers outside the State of Washington.The complaint alleges, the answers, admits, and I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundSince 1969 the Union, then called First Bank Inde-pendent Employees Association, has been the bargainingrepresentative of Respondent's employees in the State ofWashington.' The most recent contract between Re-spondent and the Union was affective from August 1,1974, through July 31, 1977. The negotiations for a suc-ceeding contract were the subject of unfair labor prac-tice charges in Seattle-First National Bank, 241 NLRB753 (1979). In its April 5, 1979 Decision and Order, theBoard found, inter alia, that Respondent violated Section8(a)(5) and (1) by unilaterally implementing changes inthe employment conditions of its employees on Novem-ber 1, 1977. The Board ordered, inter alia, that Respond-ent take the following affirmative action:(a) Upon request, bargain collectively in goodfaith with the Union as the exclusive representativeof the employees in the [appropriate unit] concern-ing rates of pay, wages, hours, and other terms andconditions of employment, and embody any under-standing reached in a signed agreement.(b) Upon the Union's request, rescind any or allchanges in terms and conditions of employmentmade on November 1, 1977, pursuant to its unilater-al implementation of certain of its bargaining pro-posals, making payments as necessary to restore thestatus quo ante, plus interest.2The appropriate unit within the meaning of Sec. 9(b) of the Act is:All employees employed by Respondent in the State of Washington,excluding officers, management trainees, and professional employees,confidential employees, and supervisors and guards as defined in theAct.a On April 11, 1979, the Union, by Nancy Holland, requested in writ-ing that Respondent reinstate the status quo ante that existed on Novem-ber 1, 1977. There is no evidence that the Bank ever responded to thatrequest.Also on April 5, 1979, the Board issued its Decisionand Amendment of Certification in Seattle-First NationalBank, 241 NLRB 751 (1979) [vacated by 265 NLRB 426(1982)], in which it amended the certification to changethe name of the certified bargaining representative from"First Bank Independent Employees Association" to "Fi-nancial Institution Employees of America, Local 1182,charatered by Retail Clerks International Union, AFL-CIO."Respondent, seeking to obtain review of the Amend-ment to Certification refused to bargain and on Septem-ber 28, 1979, the Board issued its Decision and Order inSeattle-First National Bank, 245 NLRB 700 (1979) [vacat-ed by 265 NLRB 426 (1982)]. The Board Order required,inter alia, Respondent to cease and desist from refusingto bargain collectivley with the Union.3At the time of the instant hearing, the matters reportedat 241 NLRB 753 and 245 NLRB 700 were the subjectof further proceedings in the United States Court of ap-peals for the Ninth Circuit.The last collective-bargaining agreement between theparties contained, inter alia, the following provision atissue herein:Upon written request of the Association leaves ofabsence will be granted to two Association Repre-sentative to devote full time to Association affairs.Such leaves of absence shall be for the term of theoffice involved. Similar leaves of absence may begranted at the Bank's discretion upon written re-quest of the Association for other Association mem-bers.The contract proposals put into effect by Respondenton November 1, 1977, did not contain such a provision.The Bank's present leave of absence policy provides forleaves of absence for medical, maternity, military service,educational, election to public office, or personnal rea-sons. Personal leave is explained as follows:Eligible staff members' requests for leave of absencefor "personal" reasons will be considered on an in-dividual basis and at the Bank's discretion.B. The Alleged Unilateral ChangeLynda Garman was employed by the Bank for ap-proximately 7-1/2 years. On April 2, 1979, Garman, in aconversation with her Supervisor Jo Ann Travis request-ed a leave of absence to serve as secretary-treasurer ofthe Union. Travis said she would check into the matterand give Garman an answer at a later date.4Travis spoke with Fred Grinnel, the Bank's assistantvice president, and on April 4 informed Garman that shewas not eligible for the leave. The reason given Garman3 The Board granted a motion to amend the name of the Union to re-flect the current name of the International Union, i.e., United Food andCommercial Workers International Union, AFL-CIO.4 At the time of this conversation, Garman was the only nominee forthe postion of secretary-treasurer Thereafter, as Garman was running un-opposed, she was appointed secretary-treasurer of the Union by thenPresident Jerry Ard391 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas that she had accepted employment with another em-ployer. 5Garman quit her employment with the Bank on April13, and began her employment with the Union on May1, 1979. On November 16, 1979, Nancy Holland, whosucceeded Ard as union president, wrote James Versoi,Respondent's vice president and manager of labor rela-tions, requesting a leave of absence for Garman. Hollandfurther requested the Bank's reasons for denying the re-quested leave. Holland's letter was never answered bythe Bank.C. ConclusionsThe Respondent apparently disputes the validity of theBoard's Order which requires it to restore the status quoante of November 1, 1977. It further argues that assum-ing, arguendo, it must comply with the provisions of its1974-1977 bargaining agreement with respect to leavesof absence, the Union never fulfilled the conditionsprecedent to the granting of such a leave. Respondentcontends that the Union failed to submit in writing to theBank the names of its representatives and such changesof representatives as they occurred and that the Unionfailed to request such a leave of absence in writing.Thus, Respondent argues that, as the Union did notcomply with the requirements of the contract, the Bankis not obligated to grant Garman's requested leave.While the Union did fail to perform the conditionsprecendent to the granting of the-leave, it cannot be saidthat its failure to perform was material.6Respondent wasnot injured to any extent and surely could have obtainedperformance had that been its objective.' The evidencestrongly suggests that a written request would also havebeen rejected.Respondent has clearly indicated that it intends to testthe Board's Orders requiring it to recognize and bargainwith the Union. Further, Respondent has unilaterallychanged the terms and conditions of employment of theunit employees and failed and refused to return to thestatus quo ante of November 1, 1977. Thus, Respondenthad repudiated the agreement prior to Garman's requestfor leave. Finally, Garman was orally denied a leave onApril 4 with seeming finality. Thus, under all of the cir-cumstances a written request would appear to be futile.Under principles of contract law, where the failure ofa party to a contract to perform a condition is inducedby a manifestation to him by the other party that he willnot perform his own promise, the duty of such otherparty becomes independent of performance of the condi-tion. See Restatement, Contracts § 306 (1932). The un-derlying reason for such a rule is simple: no one shouldbe required to perform a useless act. Thus, if perform-" Respondent's current leave of absence policy includes the followingprovision:A leave of absence may not be granted for the purpose of acceptingother employment except in the case of military duty or election topublic office.No testimony was offered that Respondent denied the leave becauseof the Union's failure to comply with the contractual provisions.B7 uttressing this conclusion is the fact that employee Kathy Keenewas granted a leave of absence to serve an unexpired term of office astreasurer pursuant to an oral request in the fall of 1975.ance of a condition will be not followed by performanceof the promise which is conditional, it is useless for theintended purpose and it is therefore unnecessary to per-form the condition. Applying the principle of excuse byrepudiation, I find the Union's failure to formally notifyRespondent of Garman's election or to request the leavein writing to be excused. This conclusion is bolstered byRespondent's failure to respond to the Union's letter ofNovember 16, 1979, requesting the leave and/or the rea-sons for the failure to grant the leave for Garman.8Respondent further argues that the contract provisiongranting leaves of absence to union officials is unlawfulunder the Board's decision in Dairylea9and, therefore,unenforceable. In Dairylea the Board held that supersen-ioirty contract provisions for union stewards which wentbeyond layoff and recall encourage union membership inviolation of Section 8(a)(3) and Section 8(b)(2).A leave of absence granted to a unit employee todevote full time to union affairs does not grant a specialeconomic or on-the-job benefit to union officers. Rather,the granting of a leave of absence to devote full time tounion affairs places election to union office on a par withpublic or military service in terms of an employee's abili-ty to return to work. If there is any encouragement ofunion membership, it is minimal and is simply an inciden-tal side effect of a more general benefit accorded unitemployees. Thus, there is overriding benefit to all unitemployees in that this provision encourages unit employ-ees to run for union office to represent the unit's interestsand the clause makes it easier for a unit employee to doso, as his or her job will be available after service withthe Union. I therefore find a proper justification for theclause and do not find the provision to be unenforceableunder Dairylea.Finally, Respondent contends that the leave provisionexpired with the contract, analogizing it to union-securi-ty and checkoff clauses. While Respondent is correct theunion-security and chekoff clauses do not survive the ex-piration of the contract, the reason for such rule is thatunion-security and checkoff clause are not permittedexcept under a contract which conforms to the provisoto Section 8(a)(3). Bethlehem Steel Co., 136 NLRB 1500(1962), enfd. sub nom. Shipbuilders v. NLRB, 320 F.2d615 (3d Cir. 1963). The instant clause, which, as foundabove, redounds to the benefit of all unit employees,with only incidental and minimal tendency to encourageunion membership would appear to survive the contract.s In its brief. Respondent argues that the written request of November16 was untimely and, therefore, still a failure to perform. I reject thatcontention. I note that the contract did not specify any time for makingthe request. Further, it does not appear that the time of the requestwould be "of the essence" to this contract provision. Thus, the Union'sdelay would not be sufficiently material to permit the Respondent to re-pudiate the agreement.Similarly, I find no merit in Respondent's contention that Garman hadnot rights under the Act since she voluntarily quit on April 13, 1979,prior to the time her leave would have been granted under the contract.As Respondent had manifested its intention to repudiate the contract, in-cluding the leave of absence provision, Garman's termination was in-duced by Respondent and cannot be relied on as an excuse for Respond-ent's failure to perform.Dairylea Cooperative, 219 NLRB 656 (1975), enfd. sub nom NLRB v.leamsters Local 338, 531 F.2d 1162 (2d Cir. 1976).392 SEATTLE-FIRST NATIONAL BANKThus, I find Respondent could not change such provi-sion without prior bargaining in good faith with theUnion.CONCLUSIONS OF LAWI. By unilaterally discontinuing leave of absences foremployees in order to devote full time to union affairs,Respondent violated Section 8(a)(5) and (1) of the Act.2. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practiaces within the meaning ofSection 8(a)(5) and (1) of the Act, I would normally rec-ommend that Respondent be ordered to cease and desisttherefrom, and, on request, bargain collectively with theUnion as the exclusive representative of all employees inthe appropriate unit. However, there are now two out-standing Board Orders requiring Respondent to do so. Ibelieve no purpose would be served by an additionalOrder requiring Respondent to take a course of conductwhich was previously ordered by the Board and whichis the subject of review by the court of appeals. See J.Ray McDermott & Co., 233 NLRB 946 (1977). I, there-fore will recommend an Order which seeks solely toremedy the violation regarding the denial of a leave ofabsence to Lynda Garman."0[Recommended Order omitted from publication.]'o Pursuant to the Charging Party's unopposed motion, the transcripthas been corrected.393